The prevailing opinion goes further than any previous judgment has gone in the direction of holding that the question of "substantial performance" is always one of fact.
Generally the question is one of fact, but so called performance may be so partial or defective that it is the duty of the *Page 58 
court to decide, as a matter of law, that the contract has not been so far performed as to entitle the plaintiff to recover upon it. In my opinion the defective performance found by the referee, is sufficient to defeat a recovery on this contract, and besides the undisputed evidence does not tend to support the finding or conclusion of substantial performance.
The tendency, called equitable, of courts to relieve persons from the performance of engagements deliberately entered into, and in legal effect to make for litigants new contracts which they never entered into, and which it cannot be supposed they ever would have entered into, has been and is being carried to a length which cannot be justified in reason.
I think the judgment should be reversed and a new trial granted; with costs to abide the event.
All concur with BRADLEY, J., except FOLLETT, Ch. J., VANN and LANDON, JJ., dissenting.
Judgment affirmed.